Citation Nr: 0629633	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1982 to July 1994, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection claims for a heart condition and for hypertension.  

In May 2005, the Board remanded this case for additional 
development.  As the requested development has been 
accomplished, the Board will proceed to review the veteran's 
claims.  

FINDINGS OF FACT

1.  Ischemic heart disease was not noted upon entrance into 
service.

2.  There is no evidence of record establishing a nexus 
between the veteran's current ischemic heart disease and 
service.

3.  Hypertension manifested during service.


CONCLUSIONS OF LAW

1. A heart condition was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005).   
An examination or opinion is necessary if the record does not 
contain sufficient evidence to decide the claim, but: 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in §§ 3.309, 3.313, 3.316 and 3.317 
manifesting during an applicable presumptive period; and 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

By letter dated in October 2002, VA satisfied its duty to 
notify the veteran regarding his service connection claims.  
This letter described the evidence required to substantiate a 
claim for service connection.  It also advised the veteran 
what evidence he was responsible for submitting and what 
evidence VA was responsible for obtaining on his behalf.  
This letter also advised the veteran provide any relevant 
evidence in his possession.  In another October 2002 letter, 
the RO provided the veteran with notice of the regulations 
pertaining to service connection for undiagnosed illness for 
veterans who served in the Southwest Asia theater of 
operations.  These notice letters satisfied the timing 
requirements of Pelegrini, as they were provided prior to the 
rating decision on appeal.

B.  Duty to Assist

The RO has fully complied with the duty to assist the veteran 
in the development of these claims.  The RO obtained the 
relevant service and VA medical records.  The veteran has 
been afforded VA examinations during which medical opinions 
were obtained.  The veteran has not identified any 
outstanding records or evidence  pertinent to his claims.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.

II.  Legal Criteria

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).

Establishing service connection generally requires medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present condition.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including
cardiovascular-renal disease and hypertension, if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. 
§ 3.304(b) (2005).

In the case of a Persian Gulf veteran, service connection may 
also be granted for objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms 
involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R
§ 3.317 (2005).  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical examination 
or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R.
§ 3.317(a)(2).  Further, a chronic disability is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness:  (1) was not incurred during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Analysis of Claims

A.  Service connection for a heart condition

The veteran had active service from August 1982 to July 1994.   
The veteran seeks service connection for a heart condition 
diagnosed as ischemia with intermittent chest pain..  The 
veteran asserts that his heart condition existed during 
service but was undetected.
 
Service medical records are negative for any diagnosis of 
ischemia or complaints of chest pain.  Records of the January 
1982 service entrance examination show that the veteran 
reported that he had been diagnosed with a heart murmur at 
age 13.  The veteran was referred for a cardiac consultation 
that revealed no conclusive evidence of organic heart 
disease.  Service medical records reveal no complaints or 
diagnoses of a heart condition.  The veteran was referred for 
instruction on cardiovascular risk factors in March 1994, 
following a finding of elevated blood pressure and 
cholesterol.  The report of the March 1994 separation 
examination contains notations of the veteran's reported 
history of heart murmur as well as the in-service findings of 
elevated cholesterol and blood pressure.  Records do not 
reflect any diagnosis of ischemic heart disease or chest pain 
noted at separation.  A record of a November 1995 Naval 
Reserve recruiting examination reflects that no heart 
conditions were noted, and the veteran was found qualified 
for duty.  

The earliest post-service diagnosis of a heart condition is 
contained in VA medical records dated in 2002.  VA medical 
records dated from 2002 to 2006 document the veteran's 
complaints of chest pain related to exertion.  At a VA 
cardiovascular examination in November 2002, the veteran 
complained of occasional exertional chest pains.  The veteran 
related that the pains were usually alleviated by rest and 
did not usually occur at night.  The veteran reported that he 
had begun experiencing chest pains in the year preceding the 
November 2002 examination.

The VA physician noted pain or pressure over the left 
precordium, usually with exertion.  The VA physician found 
that a cardiac perfusion scan revealed a mild perfusion 
defect.  An EKG demonstrated normal sinus rhythm.  The VA 
physician diagnosed ischemia.  The VA examiner did not 
provide an opinion regarding whether ischemia was related to 
service.

The veteran underwent a second VA cardiovascular examination 
in February 2006.    The veteran again reported mild chest 
related to exertion.  The veteran reported that he usually 
experienced this pain while playing basketball and that he 
would usually rest until the chest pain resolved.   The pain 
was characterized as non-radiating. The VA examiner diagnosed 
the veteran with a mild perfusion defect suggestive of 
ischemia and with chest pain, intermittent on exertion.   

With respect to whether there is a medical nexus between the 
veteran's ischemia and service, the VA examiner concluded 
that, although cardiac risk factors were noted in the claims 
file, there was no evidence of cardiac pathology during 
service.  The VA examiner opined that the condition was 
"less likely than not" related to active service.  The VA 
examiner reasoned that the service entrance examination 
showed no conclusive evidence or organic heart diseases, that 
no such diseases were diagnosed during service and there were 
no in-service complaints of chest pain.  

The Board has considered whether presumptive service 
connection is appropriate under 38 C.F.R. § 3.317.  In cases 
such as this, where there is a diagnosis, the case must be 
decided on a direct basis.  The relevant medical evidence 
does not show that the veteran currently has an undiagnosed 
illness that can be related to service under the provisions 
of 38 C.F.R. § 3.317.  As the veteran's claimed disorder has 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 cannot be used to establish service 
connection.  See 38 C.F.R. § 3.317(a)(1)(ii).  Claimed 
symptoms by history, physical examination, and laboratory 
tests cannot be related to any known clinical diagnosis for 
compensation to be awarded under section 1117.  See Gutierrez 
v. Principi, 19 Vet. App. 1, 10 (2004).

The Board concludes that the preponderance of the evidence 
against the veteran's claim for service connection for a 
heart condition.  Ischemia was not noted during service.  
There is no evidence of a diagnosis within the presumptive 
one-year period following service and no medical evidence of 
a nexus between the veteran's service and his heart 
condition.  A VA medical opinion found no relation to 
service. Furthermore, as the veteran has been diagnosed with 
a known condition, the presumptive provisions of 38 C.F.R.  
§ 3.317 and  38 U.S.C.A. § 1117 are not applicable.  As the 
evidence is not in relative equipoise, doubt cannot be 
resolved in the veteran's favor.


B.  Hypertension

The veteran seeks service connection for hypertension.  He 
contends that the condition began during service.  

Service medical records reflect that normal blood pressure 
readings were found during the January 1982 enlistment 
examination.  A June 1992 entry noted elevated blood 
pressure.  Following that finding of elevated blood pressure, 
records show that the veteran was referred for blood pressure 
checks for five days.   At the March 1994 separation 
examination, a blood pressure reading of 158/90 was obtained.  
The examiner diagnosed elevated blood pressure and mild 
hypertension.  

A VA compensation and pension examination for hypertension in 
November 2002 found sporadic elevations in blood pressure 
with no evidence of hypertension.   During the November 2002 
VA examination, the examiner found that, while the veteran 
had undergone monitoring of his blood pressure during 
service, there was no indication of hypertension during 
service.  

The veteran had a second VA examination for hypertension in 
February 2006.  The VA examiner was asked to determine 
whether the veteran's current hypertension is related to 
service.  Reviewing the claims file, the VA examiner noted 
the findings of elevated blood pressure during the veteran's 
separation examination.  The VA examiner diagnosed  
hypertension.   The VA examiner opined that the veteran's 
present hypertension is related to service and reasoned that 
the veteran had elevated blood pressure readings during 
service on more than one occasion and that his current 
hypertension is a continuation of the hypertension while in 
service. 

The Board concludes that the evidence favors the veteran's 
claim for service connection for hypertension.  The veteran 
has a current diagnosis of hypertension. Service medical 
records reflect findings of hypertension during service and 
at the separation examination, and a competent medical 
opinion relates the current condition to service.  

ORDER

Service connection for a heart condition is denied.

Service connection for hypertension is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


